MICHEL, Circuit Judge.

ORDER

Bristol-Myers Squibb Company et al. and TEVA Pharmaceuticals USA, Inc. jointly move to dismiss and remand this appeal, due to settlement.
We cannot both dismiss the entire appeal and remand, as those are mutually exclusive dispositions. We understand that the parties seek a remand so that the district court can consider any remaining matters concerning fees and costs. Thus, we grant the motion to remand and deny the motion to dismiss as unnecessary.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to remand is granted. Each side shall bear its own costs.
(2) The motion to dismiss is denied as unnecessary.